DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on January 31, 2021, amendments to the claims have been acknowledged. New claims 9-13 are added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Regarding claim 12, the limitation “wherein the at least one first monitor terminal is disposed on a same surface of the at least one first charge/discharge terminal” recites new matter that is not shown in the specification. Paragraph [0053] of the 
Regarding claim 13, the limitation “wherein the at least one fist monitor terminal is linearly disposed along a same row with the at least one first charge/discharge terminal” recites new matter that was not shown in the specification. Paragraph [0058]  of the published specification states a pair of first  charge/discharge terminals 13 and a plurality of first monitor terminals 14 arranged in a row  between the pair of first charge/discharge terminals 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., (US 20160021772, provided on IDS 04/02/2019), and further in view of Minagata et al., (US 20180277822). 
Regarding claims 1-2 and 10-11, Nakayama discloses a battery module M1that includes a single cell group 10 in which a plurality of cell packs 11 are lined up, the plurality of cell packs each including four single cells connected in series to each other [0032]. Each cell pack 11 has a flat and substantially rectangular parallelepiped shape, and electrode terminals 12A and 12B, which are positive and negative terminals are, formed projecting from the upper surface of the cell pack [0033].  Examiner notes that the positive and negative terminals reads on the claimed first charge/discharge terminal. 
Nakayama further discloses a connector 40 configured to accommodate four terminals 47 [0053], terminals 47 are accommodated in the terminal accommodating sections 45 of the connectors 40 [0046].  The terminals 47 are female type terminals 47 that are connectable to a single cell via electric wires [0056].  The terminals 47 are terminals for detecting the voltage of a single cell [0059].  Examiner notes that the terminals 47 reads on the claimed first monitor terminals. (CLAIMS 10 and 11) 
Nakayama discloses each cell pack is a flat and substantially rectangular parallelepiped shape [0033]. Nakayama does not disclose a case that houses the at least one cell. However it is known in the art to provide a case to house the battery cell. Minagata teaches a battery 10 which functions as a power storage device includes a cuboid case 11, the case 11 accommodates an electrode assembly [0019]. The battery 10 includes a positive terminal 30 and a negative terminal 40,  the positive and negative terminals 30/40 projects out of the case 11 [0036], see 
It would have been obvious to one having ordinary skill in the art to add the case 11 of Minagata to the battery cells of Nakayama in order to house and securely hold the battery components. Therefore modified Nakayama discloses a case that houses the at least one cell. 
Modified Nakayama does not explicitly disclose the electrode terminals 12A and 12B has a protrusion that partially protrudes from a surface of the case, however this is a conventional battery structure which the ordinary artisan understands would prevent any short circuiting. Minagata discloses see figure 1, the positive and negative terminals 30/40 projects out of the case 11 [0036]. It would have been obvious to one having ordinary skill in the art to have the terminals 12A/12B (which reads on the claimed first charge/discharge terminals) of modified Nakayama protrude from the surface of the case for the purpose of reducing short circuiting. 
Since the case is cuboid shaped is has a plurality of faces. Modified Nakayama discloses a case that housing the cell pack 11, see figures 1 and 2 of Nakayama, the terminals 47 and the positive/negative terminals 12A and 12B are disposed on the same face of the plurality of faces of the case of cell pack 11.  (CLAIM 2). 

    PNG
    media_image1.png
    396
    635
    media_image1.png
    Greyscale

Minagata et al.,
Nakayama does not disclose the terminals 47 have recess that is partially recessed from the case, however examiner notes that the terminals 47 are female terminals, and female terminals are provided with a recess, the recess is what defines a female terminal.  It would have been obvious to one having ordinary skill in the art that the terminal 47 has a recess that is partially recessed from the surface of the case in order to secure the terminals to the battery. 
Nakayama does not disclose the battery is a non aqueous battery or an all solid state battery. However Nakayama does disclose the battery module is mounted on a vehicle [0030] where a plurality of lithium ion batteries are connected [0004]. Since the battery module is used for a vehicle, the battery module is a secondary battery (secondary batteries are able to charge and recharge best for use in a vehicle). It would have been obvious to one having ordinary skill in the art to have the battery module of Nakayama be a non-aqueous electrolyte battery in order (CLAIM 1)

    PNG
    media_image2.png
    698
    830
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    674
    844
    media_image3.png
    Greyscale

Nakayama et al. 
Regarding claim 3, modified Nakayama discloses all of the limitations as set forth above in claim 2. Modified Nakayama further discloses the positive and negative terminals 12A/12B [0033]. Examiner notes that the positive and negative terminals reads on the claimed first charge/discharge terminals, examiner further notes that there are two first charge/ discharge terminals (positive and negative).  Nakayama further discloses a connector 40 configured to accommodate four terminals 47 [0053]. Examiner notes that the terminals 47 reads on the claimed first monitor terminal, examiner further notes that there are a plurality (four) first minor terminals. See figures 1 and 2, the terminals 47 are arranged in one row between the two positive/negative terminals. (CLAIM 3)
Regarding claims 9 and 12-13, modified Nakayama discloses all of the limitations as set forth above in claim 1. Modified Nakayama discloses see figures 1 and 2, the terminal 47 (first monitor terminal) are disposed adjacent to the at least one first charge/discharge terminal (positive electrode and or negative electrode 12A/12B) (CLAIM 9).  See figures 1 and 2, the (CLAIM 12).  See figures 1 and 2 the terminal 47 (first monitor terminal) is linearly disposed along a same row with the at least one first charge/discharge terminal (CLAIM 13). 
Response to Arguments
Applicant’s arguments with filed January 13, 2021 have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection is included herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722